     Case 2:17-cv-02060-JAM-AC Document 43 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS GILBERT LAW,                                No. 2:17-cv-2060 JAM AC P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    LORI W. AUSTIN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. By order filed August 26, 2020, plaintiff was declared a three-strikes litigant

19   within the meaning of 28 U.S.C. § 1915(g), and directed to pay the filing fee as a condition to

20   proceeding with this action. ECF No. 42. Plaintiff was provided sixty (60) days within which to

21   pay the filing fee and he was informed that “failure to timely pay the above-noted fees will result

22   in the dismissal of this action without prejudice.” Id. at 2. The deadline has passed without

23   plaintiff paying the filing fee or otherwise communicating with this court.

24          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

28   days after the filing date of these findings and recommendations, plaintiff may file written
                                                        1
     Case 2:17-cv-02060-JAM-AC Document 43 Filed 11/04/20 Page 2 of 2


 1   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 2   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 4   F.2d 1153 (9th Cir. 1991).
 5   DATED: November 3, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
